Exhibit 10.6

 

 

 

ADMINISTRATION AGREEMENT

between

CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-1,

as Issuer,

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrator,

and

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of May 30, 2019

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

1.

  Duties of the Administrator      2  

2.

  Records      3  

3.

  Compensation; Payment of Fees and Expenses      3  

4.

  Independence of the Administrator      3  

5.

  No Joint Venture      4  

6.

  Other Activities of the Administrator      4  

7.

  Representations and Warranties of the Administrator      4  

8.

  Administrator Replacement Events; Termination of the Administrator      5  

9.

  Action upon Termination or Removal      6  

10.

  Liens      6  

11.

  Notices      6  

12.

  Amendments      7  

13.

  Governing Law; Submission to Jurisdiction; Waiver of Jury Trial      8  

14.

  Headings      9  

15.

  Counterparts      9  

16.

  Entire Agreement      9  

17.

  Severability of Provisions      9  

18.

  Not Applicable to the Bank in Other Capacities      9  

19.

  Benefits of the Administration Agreement      10  

20.

  Delegation of Duties      10  

21.

  Assignment      10  

22.

  Nonpetition Covenant      10  

23.

  Limitation of Liability      11  

24.

  Compliance with the FDIC Rule      11  

 

   I    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

THIS ADMINISTRATION AGREEMENT (as amended, supplemented or otherwise modified
and in effect from time to time, this “Agreement”), dated as of May 30, 2019, is
between CAPITAL ONE PRIME AUTO RECEIVABLES TRUST 2019-1, a Delaware statutory
trust (the “Issuer”), CAPITAL ONE, NATIONAL ASSOCIATION, a national banking
association, as administrator (the “Bank” or the “Administrator”), and
WILMINGTON TRUST, NATIONAL ASSOCIATION, a national banking association, as
indenture trustee (the “Indenture Trustee”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings assigned such terms in
Appendix A to the Sale Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified and in effect from time to time, the “Sale
Agreement”), between Capital One Auto Receivables, LLC (the “Seller”), and the
Issuer, which contains rules as to usage and other interpretive provisions that
are applicable herein.

W I T N E S S E T H :

WHEREAS, the Seller and BNY Mellon Trust of Delaware (the “Owner Trustee”) have
entered into the Amended and Restated Trust Agreement dated as of the date
hereof (as amended, supplemented or otherwise modified and in effect from time
to time, the “Trust Agreement”);

WHEREAS, the Issuer has issued the Notes pursuant to the Indenture and the
Certificates pursuant to the Trust Agreement and has entered into certain
agreements in connection therewith, including, (i) the Sale Agreement, (ii) the
Servicing Agreement, (iii) the Indenture and (iv) the Depository Agreement (the
Trust Agreement and each of the agreements referred to in clauses (i) through
(iv) are referred to herein collectively as the “Issuer Documents”);

WHEREAS, to secure payment of the Notes, the Issuer has pledged the Collateral
to the Indenture Trustee for the benefit of the Noteholders pursuant to the
Indenture;

WHEREAS, pursuant to the Issuer Documents, the Issuer is required to perform
certain duties;

WHEREAS, the Issuer desires to have the Administrator administer the affairs of
the Issuer and perform certain of the duties of the Issuer, and to provide such
additional services consistent with this Agreement and the Issuer Documents as
the Issuer may from time to time request;

WHEREAS, the Administrator has the capacity to provide the services required
hereby and is willing to perform such services for the Issuer on the terms set
forth herein;

NOW, THEREFORE, in consideration of the mutual terms and covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:

 

   1    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

1. Duties of the Administrator.

(a) Duties with Respect to the Issuer Documents. The Administrator shall perform
all of its duties as Administrator under this Agreement and the Issuer Documents
and the duties and obligations of the Issuer under the Issuer Documents;
provided, however, except as otherwise provided in the Issuer Documents, that
the Administrator shall have no obligation to make any payment required to be
made by the Issuer under any Issuer Document. In addition, the Administrator
shall consult with the Issuer and the Owner Trustee regarding the Issuer’s
duties and obligations under the Issuer Documents. The Administrator shall
monitor the performance of the Issuer and shall advise the Issuer when action is
necessary to comply with the Issuer’s duties and obligations under the Issuer
Documents. Other than such items to be performed by the Owner Trustee pursuant
to Section 5.3 of the Trust Agreement and the Certificate Paying Agent pursuant
to Section 5.4 of the Trust Agreement and by the Paying Agent pursuant to
Section 6.6(a) and (b) of the Indenture, the Administrator shall perform such
calculations, and shall prepare for execution by the Issuer or shall cause the
preparation by other appropriate Persons of all such documents, reports,
filings, instruments, certificates, notices and opinions as it shall be the duty
of the Issuer to prepare, execute, file or deliver pursuant to the Issuer
Documents. In furtherance of the foregoing, the Administrator shall take all
appropriate action that is the duty of the Issuer to take pursuant to the Issuer
Documents, and shall prepare, execute, file and deliver on behalf of the Issuer
all such documents, reports, filings, instruments, certificates, notices and
opinions as it shall be the duty of the Issuer to prepare, execute, file or
deliver pursuant to the Issuer Documents or otherwise by law.

(b) Notices to Rating Agencies. The Administrator, on behalf of the Issuer,
shall give notice to each Rating Agency of (i) any material breach of the
perfection representations, warranties and covenants contained in Schedule I of
the Purchase Agreement, Schedule II of the Sale Agreement and Schedule I of the
Indenture; (ii) the termination of, and/or appointment of a successor to, the
Servicer pursuant to Sections 6.1 and 6.2 of the Servicing Agreement; (iii) any
waiver of a Servicer Replacement Event pursuant to Section 6.1(b) of the
Servicing Agreement; (iv) any amendment to the Servicing Agreement pursuant to
Section 8.1 of the Servicing Agreement; (v) any Officer’s Certificate delivered
pursuant to Section 3.12 of the Indenture with respect to any Event of Default
under the Indenture; (vi) any officer’s certificate of the Issuer delivered
pursuant to Section 3.9 of the Indenture; (vii) any resignation or removal of
the Indenture Trustee pursuant to Section 6.8 of the Indenture; (viii) any
merger or consolidation of the Indenture Trustee pursuant to Section 6.9 of the
Indenture; (ix) any notice of Default pursuant to Section 6.5 of the Indenture;
(x) any supplemental indenture pursuant to Sections 9.1 or 9.2 of the Indenture;
(xi) any notice of merger, consolidation or succession of the Servicer pursuant
to Section 5.3 of the Servicing Agreement; (xii) any amendment pursuant to
Section 12 of this Agreement and (xiii) any merger or consolidation of the
Seller pursuant to Section 3.4 of the Sale Agreement, which notice shall be
given promptly upon the Administrator being notified thereof by the Purchaser,
the Owner Trustee (to the extent a Responsible Officer of the Owner Trustee has
received written notice thereof), the Indenture Trustee (to the extent a
Responsible Officer of the Indenture Trustee has received written notice or has
actual knowledge thereof) or the Servicer.

(c) Dissolution of the Issuer. Upon dissolution of the Issuer, the Administrator
shall wind up the business and affairs of the Issuer in accordance with
Section 9.2 of the Trust Agreement.

 

   2    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

(d) No Action by Administrator. Notwithstanding anything to the contrary in this
Agreement, the Administrator shall not be obligated to, and shall not, take any
action that the Issuer directs the Administrator not to take or which would
result in a violation or breach of the Issuer’s covenants, agreements or
obligations under any of the Issuer Documents.

(e) Non-Ministerial Matters; Exceptions to Administrator Duties.

(i) Notwithstanding anything to the contrary in this Agreement, with respect to
matters that in the reasonable judgment of the Administrator are
non-ministerial, the Administrator shall not take any action unless, within a
reasonable time before the taking of such action, the Administrator shall have
notified the Issuer of the proposed action and the Issuer shall not have
withheld consent or provided an alternative direction. For the purpose of the
preceding sentence, “non-ministerial matters” shall include, without limitation:

(A) the initiation of any claim or lawsuit by the Issuer and the compromise of
any action, claim or lawsuit brought by or against the Issuer;

(B) the appointment of successor Note Registrars, successor Paying Agents,
successor Indenture Trustees, successor Administrators or successor Servicers,
or the consent to the assignment by the Note Registrar, the Paying Agent or the
Indenture Trustee of its obligations under the Indenture; and

(C) the removal of the Indenture Trustee.

(ii) Notwithstanding anything to the contrary in this Agreement, the
Administrator shall not be obligated to, and shall not, (x) make any payments to
the Noteholders or Certificateholders under the Transaction Documents,
(y) except as provided in the Transaction Documents, sell the Trust Estate or
(z) take any other action that the Issuer directs the Administrator not to take
on its behalf.

2. Records. The Administrator shall maintain appropriate books of account and
records relating to services performed hereunder, which books of account and
records shall be accessible for inspection upon reasonable written request by
the Issuer, the Seller and the Indenture Trustee at any time during normal
business hours.

3. Compensation; Payment of Fees and Expenses. As compensation for the
performance of the Administrator’s obligations under this Agreement and as
reimbursement for its expenses related thereto, the Administrator shall be
entitled to receive $12,000 annually which shall be solely an obligation of the
Servicer. The Administrator shall pay all expenses incurred by it in connection
with its activities hereunder.

4. Independence of the Administrator. For all purposes of this Agreement, the
Administrator shall be an independent contractor and shall not be subject to the
supervision of the Issuer with respect to the manner in which it accomplishes
the performance of its obligations hereunder. Unless expressly authorized by the
Issuer, the Administrator shall have no authority to act for or to represent the
Issuer in any way (other than as permitted hereunder) and shall not otherwise be
deemed an agent of the Issuer.

 

   3    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

5. No Joint Venture. Nothing contained in this Agreement (i) shall constitute
the Administrator and the Issuer as members of any partnership, joint venture,
association, syndicate, unincorporated business or other separate entity,
(ii) shall be construed to impose any liability as such on the Administrator or
the Issuer or (iii) shall be deemed to confer on the Administrator or the Issuer
any express, implied or apparent authority to incur any obligation or liability
on behalf of the other.

6. Other Activities of the Administrator. Nothing herein shall prevent the
Administrator or its Affiliates from engaging in other businesses or, in its
sole discretion, from acting in a similar capacity as an Administrator for any
other Person even though such Person may engage in business activities similar
to those of the Issuer, the Owner Trustee or the Indenture Trustee.

7. Representations and Warranties of the Administrator. The Administrator
represents and warrants to the Issuer and the Indenture Trustee as follows:

(a) Existence and Power. The Administrator is a national banking association
validly subsisting under the laws of the United States of America and has, in
all material respects, all power and authority to carry on its business as it is
now conducted. The Administrator has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents or affect the enforceability or collectability
of the Receivables or any other part of the Collateral.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Administrator of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Administrator and (ii) do not contravene or constitute a default under (A) any
applicable order, law, rule or regulation, (B) its organizational documents or
(C) any material indenture or material agreement, contract, order or other
instrument to which it is a party or its property is subject (other than
violations which do not affect the legality, validity or enforceability of any
of such agreements or which, individually or in the aggregate, would not
materially and adversely affect the transactions contemplated by, or the
Administrator’s ability to perform its obligations under, the Transaction
Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Administrator of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Collateral or would not materially and
adversely affect the ability of the Administrator to perform its obligations
under the Transaction Documents.

 

   4    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Administrator is a
party constitutes the legal, valid and binding obligation of the Administrator
enforceable against the Administrator in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting the enforcement of creditors’ rights generally and, if applicable, the
rights of creditors of banking corporations from time to time in effect or by
general principles of equity.

(e) No Proceedings. There are no Proceedings pending or, to the knowledge of the
Administrator, threatened against the Administrator before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or (ii) seek any determination or ruling that would materially
and adversely affect the performance by the Administrator of its obligations
under this Agreement.

8. Administrator Replacement Events; Termination of the Administrator.

(a) Subject to clause (c) below, the Administrator may resign from its duties
hereunder by providing the Issuer with at least sixty (60) days’ prior written
notice.

(b) The occurrence of any one of the following events (each, an “Administrator
Replacement Event”) shall also entitle the Issuer, subject to Section 21 hereof,
to terminate and replace the Administrator:

(i) any failure by the Administrator to duly observe or perform in any material
respect any other of its covenants or agreements in this Agreement, which
failure materially and adversely affects the rights of the Issuer, the
Noteholders or the Certificateholders, and which continues unremedied for ninety
(90) days after discovery thereof by a Responsible Officer of the Administrator
or receipt by the Administrator of written notice thereof from the Indenture
Trustee (to the extent a Responsible Officer of the Indenture Trustee has actual
knowledge or has received written notice thereof) or Noteholders evidencing at
least a majority of the Outstanding Note Balance (or, if no Notes are
Outstanding, by the Majority Certificateholders); or

(ii) the Administrator suffers a Bankruptcy Event;

provided, however, that if any delay or failure of performance referred to in
clause (b)(i) above shall have been caused by force majeure or other similar
occurrence, the ninety (90) day grace period referred to in such clause (b)(i)
shall be extended for an additional sixty (60) days.

(c) If an Administrator Replacement Event shall have occurred, the Issuer may,
subject to Section 21 hereof, by notice given to the Administrator and the Owner
Trustee, terminate all or a portion of the rights and powers of the
Administrator under this Agreement, including the rights of the Administrator to
receive the annual fee for services hereunder for all periods following such
termination; provided, however, that such termination shall not become effective
until such time as the Issuer, subject to Section 21 hereof, shall have
appointed a successor Administrator in the manner set forth

 

   5    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

below. Upon any such termination or upon a resignation of the Administrator in
accordance with Section 8(a) hereof, all rights, powers, duties and
responsibilities of the Administrator under this Agreement shall vest in and be
assumed by any successor Administrator appointed by the Issuer, subject to
Section 21 hereof, pursuant to a management or administration agreement between
the Issuer and such successor Administrator, containing substantially the same
provisions as this Agreement (including with respect to the compensation of such
successor Administrator), and the successor Administrator is hereby irrevocably
authorized and empowered to execute and deliver, on behalf of the Administrator,
as attorney-in-fact or otherwise, all documents and other instruments, and to do
or accomplish all other acts or things necessary or appropriate to effect such
vesting and assumption. Further, in such event, the Administrator shall use its
commercially reasonable efforts to effect the orderly and efficient transfer of
the administration of the Issuer to the new Administrator. No resignation or
removal of the Administrator shall be effective until a successor Administrator
shall have been appointed by the Issuer.

(d) The Issuer, subject to Section 21 hereof, may waive in writing any
Administrator Replacement Event by the Administrator in the performance of its
obligations hereunder and its consequences. Upon any such waiver of a past
Administrator Replacement Event, such Administrator Replacement Event shall
cease to exist, and any Administrator Replacement Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement. No such
waiver shall extend to any subsequent or other Administrator Replacement Event
or impair any right consequent thereon.

9. Action upon Termination or Removal. Promptly upon the effective date of
termination of this Agreement pursuant to Section 8, or the removal or
resignation of the Administrator pursuant to Section 8, the Administrator shall
be entitled to be paid by the Servicer all fees and reimbursable expenses
accruing to it to the date of such termination or removal.

10. Liens. The Administrator will not directly or indirectly create, allow or
suffer to exist any Lien on the Collateral other than Permitted Liens.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service, or
by facsimile or e-mail (if an applicable facsimile number or e-mail address is
provided on Schedule I to the Sale Agreement), and addressed in each case as
specified on Schedule I to the Sale Agreement or at such other address as shall
be designated by any of the specified addressees in a written notice to the
other parties hereto. Delivery shall occur only upon receipt or reported tender
of such communication by an officer of the recipient entitled to receive such
notices located at the address of such recipient for notices hereunder.

 

   6    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

12. Amendments.

(a) Any term or provision of this Agreement may be amended by the Administrator
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person subject to the satisfaction of one of the
following conditions:

(i) the Administrator delivers an Opinion of Counsel or an Officer’s Certificate
to the Indenture Trustee to the effect that such amendment will not materially
and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Administrator notifies the Indenture Trustee in writing that the Rating
Agency Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Administrator
and the Indenture Trustee, with the consent of the Holders of Notes evidencing
not less than a majority of the Outstanding Note Balance of the Controlling
Class, for the purpose of adding any provisions to or changing in any manner or
eliminating any of the provisions of this Agreement or of modifying in any
manner the rights of the Noteholders or the Certificateholders. It will not be
necessary for the consent of Noteholders or Certificateholders to approve the
particular form of any proposed amendment or consent, but it will be sufficient
if such consent approves the substance thereof. The manner of obtaining such
consents (and any other consents of Noteholders and Certificateholders provided
for in this Agreement) and of evidencing the authorization of the execution
thereof by Noteholders and Certificateholders will be subject to such reasonable
requirements as the Indenture Trustee and Owner Trustee may prescribe, including
the establishment of record dates pursuant to the Depository Agreement.

(c) Prior to the execution of any amendment pursuant to this Section 12, the
Administrator shall provide written notification of the substance of such
amendment to each Rating Agency and the Owner Trustee; and promptly after the
execution of any such amendment, the Administrator shall furnish a copy of such
amendment to each Rating Agency, the Owner Trustee and the Indenture Trustee;
provided, that no amendment pursuant to this Section 12 shall be effective which
materially and adversely affects the rights, protections or duties of the
Indenture Trustee or the Owner Trustee without the prior written consent of such
Person.

(d) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and an Officer’s Certificate of the
Seller or the Administrator that all conditions precedent to the execution and
delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment which materially and adversely affects the Owner Trustee’s or the
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement, the Transaction Documents or otherwise.

 

   7    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

(e) Notwithstanding subsection (a) of this Section 12, this Agreement may only
be amended by the Administrator if (i) the Majority Certificateholders or, if
100% of the aggregate Percentage Interests is then beneficially owned by the
Bank and/or its Affiliates, such Person (or Persons), consent to such amendment
or (ii) such amendment shall not, as evidenced by an Officer’s Certificate of
the Administrator or an Opinion of Counsel delivered to the Indenture Trustee
and the Owner Trustee, materially and adversely affect the interests of the
Certificateholders. In determining whether 100% of the aggregate Percentage
Interests is then beneficially owned by the Bank and/or its Affiliates for
purposes of clause (i), any party shall be entitled to rely on an Officer’s
Certificate or similar certification of the Bank or any Affiliate thereof to
such effect.

(f) Notwithstanding anything herein to the contrary, for purposes of classifying
the Issuer as a grantor trust under the Code, no amendment shall be made to this
Agreement that would (i) result in a variation of the investment of the
beneficial owners of the Certificates for purposes of the United States Treasury
Regulation section 301.7701-4(c) without the consent of Noteholders evidencing
at least a majority of the Outstanding Note Balance of the Controlling Class and
the Majority Certificateholders or (ii) cause the Issuer (or any part thereof)
to be classified as other than a grantor trust under subtitle A, chapter 1,
subchapter J, part I, subpart E of the Code without the consent of all of the
Noteholders and all of the Certificateholders.

13. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

(b) Each of the parties hereto hereby irrevocably and unconditionally:

(i) submits for itself and its property in any Proceeding relating to this
Agreement or any documents executed and delivered in connection herewith, or for
recognition and enforcement of any judgment in respect thereof, to the
nonexclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;

(ii) consents that any such Proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of such Proceeding
in any such court or that such Proceeding was brought in an inconvenient court
and agrees not to plead or claim the same;

 

   8    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

(iii) agrees that service of process in any such Proceeding may be effected by
mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at its address determined
in accordance with Section 11 of this Agreement;

(iv) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(v) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any Proceeding or counterclaim based on, or
arising out of, under or in connection with this Agreement, any other
Transaction Document, or any matter arising hereunder or thereunder.

14. Headings. The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.

15. Counterparts. This Agreement may be executed in any number of counterparts
(including by way of electronic or facsimile transmission), each of which so
executed shall be deemed to be an original, but all of such counterparts shall
together constitute but one and the same instrument.

16. Entire Agreement. The Transaction Documents contain a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter thereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter thereof, superseding all prior
oral or written understandings. There are no unwritten agreements among the
parties.

17. Severability of Provisions. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
provisions of this Agreement.

18. Not Applicable to the Bank in Other Capacities.

(a) Nothing in this Agreement shall affect any obligation the Bank may have in
any other capacity.

(b) Any entity (i) into which the Administrator may be merged or converted or
with which it may be consolidated, to which it may sell or transfer its business
and assets as a whole or substantially as a whole or any entity resulting from
any merger, sale, transfer, conversion or consolidation to which the
Administrator shall be a party, or any entity succeeding to the business of the
Administrator or (ii) more than 50% of the voting stock or voting power and 50%
or more of the economic equity of which is owned directly or indirectly by
Capital One Financial Corporation and which executes an

 

   9    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

agreement of assumption to perform every obligation of the Administrator under
this Agreement, shall be the successor to the Administrator under this
Agreement, in each case, without the execution or filing of any paper of any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding.

19. Benefits of the Administration Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person other than the parties hereto and
their successors hereunder, the Owner Trustee and any separate trustee or
co-trustee appointed under Section 6.10 of the Indenture any benefit or any
legal or equitable right, remedy or claim under this Agreement. For the
avoidance of doubt, the Owner Trustee is a third party beneficiary of this
Agreement and is entitled to the rights and benefits hereunder and may enforce
the provisions hereof as if it were a party hereto.

20. Delegation of Duties. The Administrator may, at any time without notice or
consent, delegate (a) any or all of its duties under the Transaction Documents
to any of its Affiliates or (b) specific duties to sub-contractors or other
professional services firms (including accountants, outside legal counsel or
similar concerns) who are in the business of performing such duties; provided,
that no such delegation shall relieve the Administrator of its responsibility
with respect to such duties and the Administrator shall remain obligated
hereunder as if the Administrator alone were performing such duties.

21. Assignment. Each party hereto hereby acknowledges and consents to the
mortgage, pledge, assignment and Grant of a security interest by the Issuer to
the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders of all of the Issuer’s rights under this Agreement. In addition, the
Administrator hereby acknowledges and agrees that for so long as any Notes are
outstanding, the Indenture Trustee will have, pursuant to the Transaction
Documents, the right to exercise all waivers and consents, rights, remedies,
powers, privileges and claims of the Issuer under this Agreement in the event
the Issuer shall fail to exercise the same.

22. Nonpetition Covenant. Each party hereto agrees that, prior to the date which
is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by any Bankruptcy
Remote Party, (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing any Proceeding against
such Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation
or insolvency law or statute now or hereafter in effect in any jurisdiction.

 

   10    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

23. Limitation of Liability. It is expressly understood and agreed by the
parties hereto that (a) this Agreement is executed and delivered by BNY Mellon
Trust of Delaware, not individually or personally but solely as Owner Trustee of
the Issuer, in the exercise of the powers and authority conferred and vested in
it under the Trust Agreement, (b) each of the representations, undertakings and
agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by BNY Mellon Trust of
Delaware, but is made and intended for the purpose for binding only the Issuer,
(c) nothing herein contained shall be construed as creating any liability on BNY
Mellon Trust of Delaware, individually or personally, to perform any covenant,
either express or implied, contained herein, all such liability, if any, being
expressly waived by the parties hereto and any Person claiming by, through or
under the parties hereto, (d) BNY Mellon Trust of Delaware has made no
investigation as to the accuracy or completeness of any representations and
warranties made by the Issuer in this Agreement and (e) under no circumstances
shall BNY Mellon Trust of Delaware be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or the other related documents.

24. Compliance with the FDIC Rule. The Administrator (i) shall perform the
covenants set forth in Article XII of the Indenture applicable to it and
(ii) shall facilitate compliance with Article XII of the Indenture by the
Capital One Parties.

[SIGNATURES ON NEXT PAGE]

 

   11    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

CAPITAL ONE PRIME AUTO

RECEIVABLES TRUST 2019-1

By: BNY Mellon Trust of Delaware, not in its

individual capacity but solely as Owner Trustee

By:  

/s/ Kristine K. Gullo

Name:   Kristine K. Gullo Title:   Vice President

 

   S-1    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as Administrator

By:  

/s/ Franco Harris

Name:   Franco Harris Title:   Vice President, Treasury Capital Markets

 

   S-2    COPAR 2019-1 Administration Agreement



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Indenture Trustee By:  

/s/ Jennifer A. Luce

Name:   Jennifer A. Luce Title:   Vice President

 

   S-3    COPAR 2019-1 Administration Agreement